Citation Nr: 0836397	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had recognized guerilla service from July 1945 
to February 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of a VA Regional Office 
(RO) that denied the appellant's claim for eligibility for 
nonservice-connected pension benefits


FINDING OF FACT

For the purpose of establishing entitlement to VA nonservice-
connected disability pension, the appellant did not serve in 
the active military, naval, or air service during a period of 
war.


CONCLUSION OF LAW

The appellant does not meet the threshold eligibility 
requirements for the receipt of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107(a), 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VCAA notice is not required because the issue 
presented is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 
Fed. Reg. 59989 (2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of his claim.

Analysis

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  
A veteran meets the necessary service requirements if he 
served in active military, naval, or air service under one of 
the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service of persons enlisted under § 14 of Public Law No. 190, 
79th Congress (Act of October 6, 1945), is included for VA 
compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period. This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for VA compensation benefits, but 
not for VA pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for VA compensation 
benefits, but not for VA pension benefits. 38 C.F.R. § 
3.40(b)-(d).

Title 38 of the United States Code authorizes the VA 
Secretary to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. 
§ 501(a)(1).  Under that authority, the Secretary has 
promulgated 38 


C.F.R. § 3.203(a) and (c), to govern the conditions under 
which the VA may extend veterans' benefits based on service 
in the Philippine Commonwealth Army.  Those regulations 
require that service in the Philippine Commonwealth Army (and 
thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203(a) (requiring service department documentation 
of service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA. See 38 C.F.R. § 3.203(c); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based upon Philippine service unless a United 
States service department documents or certifies his service.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected disability pension.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d).

According to official verification, the appellant had 
recognized guerilla service from July 1945 to February 1946.  

In February 2004, the appellant filed a claim for entitlement 
to a VA nonservice-connected disability pension.

In a February 2004 decision, the RO notified the appellant 
that he had recognized guerilla service and that under the 
law his type of service was not qualifying for VA nonservice-
connected disability pension benefits, and that his claim was 
accordingly denied.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law. Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.

ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


